Exhibit 10.3



   
 
1. CONTRACT ID CODE
   
PAGE OF PAGES
1       3
 
Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Double asterisks denote omissions.
AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
   

           
 
 
2. AMENDMENT/MODIFICATION NO.
00002
 
3. EFFECTIVE DATE
09/01/2012
   
4. REQUISITION/PURCHASE REQ. NO.
0000HCGE-2012-50990
   
5. PROJECT NO. (If applicable)

 
6. ISSUED BY
 
CODE
   
8219
   
7. ADMINISTERED BY (If other than Item 6)
   
CODE
     
8219
 
Centers for Disease Control and Prevention (CDC)
Procurement and Grants Office (PGO)
2920 Brandywine Road
Atlanta, GA 30341-5539
   
Centers for Disease Control and Prevention (CDC)
Procurement and Grants Office (PGO)
2920 Brandywine Road
Atlanta, GA 30341-5539

 
8. NAME AND ADDRESS OF CONTRACTOR (No., street, county, State and ZIP Code)
   
(√)
   
9A. AMENDMENT OF SOLICITATION NO.
 
EMERGENT BIODEFENSE OPERATIONS LANSING LLC
3500 N MARTIN LUTHER KING JR BLVD # 1

LANSING, MI 48906-2933
   

   

   

   
9B. DATED (See Item 11)
   

   

       
X
 
10A. MODIFICATION OF CONTRACT/ORDER NO.
200-2011-42084
     
 
   
10B. DATED (See Item 13)
 
CODE  026489018
 
FACILITY CODE
   
09/30/2011
 
11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS
 
£ The above numbered solicitation is amended as set forth in item 14. The hour
and date specified for receipt of Offers __ is extended, __ is not extended.
Offer's must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
(a) By completing Items 8 and 15, and returning ________copies of the amendment;
(b) By acknowledging receipt of this amendment on each copy of the offer
submitted; or (c) By separate letter or telegram which includes a reference to
the solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGEMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and date specified.
 
12. ACCOUNTING AND APPROPRIATION DATA (If required)
 
See Section B
 
13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS,
IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.
 
(√)
 
A. THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.
 

 

 
B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b).
 

 
C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:
 

 

    x 
 
D. OTHER (Specify type of modification and authority)
 
FAR 52.217-6, Option for Increased Quantity.
 
E. IMPORTANT: Contractor S is not, £ is required to sign this document and
return _____ copies to the issuing office.
 
14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)
 
See Page 2
CDC COR: Jacqueline Thomas, 404.639.1017, GTV4@cdc.gov
Vendor POC: [**]
Contract Specialist: Kristopher Lemaster, 770.488.2995, Klemaster@cdc.gov

 
Except as provided herein, all terms and conditions of the document referenced
in item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.
 
15A. NAME AND TITLE OF SIGNER (Type or print)
   
16A. NAME OF CONTRACTING OFFICER
 

   
Kristopher A. Lemaster
 
15B. CONTRACTOR/OFFEROR
 
15C. DATE SIGNED
   
16B. UNITED STATES OF AMERICA
   
16C. DATE SIGNED
                 

   
9/1/2012
         
BY /s/ Kristopher A. Lemaster
 
(Signature of person authorized to sign)
 
(Signature of Contracting Officer)
         
NSN 7540-01-152-8070
PREVIOUS EDITION UNUSABLE
     
30-105
 
STANDARD FORM 30 (REV. 10-83)
Prescribed by GSA
FAR (48 CFR) 53.243
 




--------------------------------------------------------------------------------



 
Modification 0002 to
200-2011-42084                                                                                    200-2011-42084
00001
Page 2 of 3 




1.    The purpose of this modification is to:

a. Purchase [**] doses on CLIN 0002 and provide funding in the amount of $[**].

b. Purchase [**] doses on CLIN 0003 and provide funding in the amount of $[**].

c. As a result of this modification, total contract value remains the same and
total funding is increased by $[**] from $[**] to $[**]

d. Appoint Jacqueline Thomas as Contracting Officer's Representative (COR).

e. Add mandatory CDC Local Clause - Needle Exchange, below.

2. Except as provided herein, all terms and conditions of the document
referenced in 10A, as heretofore changed, remains unchanged and in full force
and effect.

Section B
Option 1 Option for Additional Items Items:


ITEM
 
SUPPLIES/SERVICES
QTY/UNIT
 
UNIT PRICE
   
EXTENDED PRICE
   
00002
 
BioThrax [**] product
BioThrax [**] product
[**] upon date of delivery
[**]
To be delivered in accordance with the delivery schedule below
[**] Doses
 
$
[
**]
 
$
[
**]
     
Line(s) Of Accounting:
939ZTGA 2642 2012 75-X-0956 5664711101 $[**]
939ZVPV 2642 2012 75-12-0943 5623RF1101 $[**]
939ZVPX 2642 2012 75-12-0943 5623RF1101 $[**]
939ZWMJ 2642 2012 75-12-0943 5623RF1I01 $[**]
 
               



Option 2 Option for Additional Items Items:
ITEM
 
SUPPLIES/SERVICES
QTY/UNIT
 
UNIT PRICE
   
EXTENDED PRICE
   
0003
 
BioThrax [**] product
BioThrax [**] product
[**] upon date of delivery
[**]
To be delivered in accordance with the delivery schedule below
[**] Doses
 
$
[
**]
 
$
[
**]
     
Line(s) Of Accounting:
939ZTGA 2642 2012  75-X-0956 5664711101 $[**]
 
               

TOTAL AMOUNT OBLIGATED ON THIS MODIFICATION:  $[**]
B.2  Option for Increased Quantity - Separately Priced Line Items

a) The Government may require the delivery of the numbered line items,
identified in the Schedule above as option items, in incremental quantities from
a minimum order of [**] doses per order, and at the price stated in the Schedule
above, up to the maximum quantity identified for each numbered line item.  Each
option line item may be exercised more than once, until the cumulative number of
doses to be delivered under each option is delivered.  The total doses ordered
hereunder shall not exceed 44,750,000 doses over the 5 year period of
performance, unless changed by formal modification to the contract.  Each CLIN,
including the alternate CLINs (with the same number and a lettered suffix)
collectively function as one option.  [**].

b) [**].

c) The Contracting Officer may exercise the option by written notice to the
Contractor.  The Contractor will be notified in writing, by letter or email, at
least one (1) business day before the option to acquire more product is
exercised.  After that written notification, a funded, unilateral modification
will be issued to actually exercise the option and order the doses.

C.2  Delivery Schedule
CLIN (includes alternate CLINS)
Delivery Period
# of Doses
0001
October 1, 2011 to September 30, 2012
[**]
0002
October 1, 2012 to September 30, 2013
[**]
0003
October 1, 2013 to September 30, 2014
[**]
0004
October 1, 2014 to September 30, 2015
[**]
0005
October 1, 2015 to September 30, 2016
[**]

The number under quantity shows the number of doses per year that the Contractor
anticipates delivering during the period shown.   Should the projected number of
doses not be delivered in a specific period, the Contractor shall adjust the
delivery schedule to make up for deficiencies in prior deliveries.  Further, the
Contractor may accelerate deliveries within each CLIN or into a subsequent CLIN,
if production capacity permits such delivery and the CLIN is funded to a level
to pay for the accelerated delivery.  Accelerated delivery is subject to
approval by the COR.  Ultimately, the Contractor shall deliver a total of
44,750,000 doses by September 30, 2016.
Needle Exchange (MAY 2012)
No funds appropriated in the FY 12 Appropriations Act and obligated to this
contract may be used to carry out any program of distributing sterile needles or
syringes for the hypodermic injection of any illegal drug. (End of clause)
 